Opinion by
Mr. Chief Justice Paxson,
The appellants were convicted of libel in the court below, and sentenced to both fine and imprisonment. The record is voluminous, containing no less than forty-two specifications of *318error which cover thirty-seven printed pages. Notwithstanding the formidable bulk of the record there is little in it which requires discussion.
The appellants allege that the court erred in refusing to quash the indictment, for the reason that the publication set forth therein was not a libel. The court below very properly refused this motion. The article referred to is not only a libel, but one of the grossest character. It sets forth in a sensational manner the details of a disgusting private scandal concerning parties residing in Pottsville. None of the parties referred to occupy qny public position, nor had either of them been charged before a magistrate or other public officer with any offence. known to the laws. The contention, that because the rumors referred to had been for some time floating about in the neighborhood, and were known to a number of persons, was a justification of this publication, is not sustained. It cannot be too strongly impressed upon reporters and publishers of newspapers, that the law does not sanction the publication of all the low scandal they can gather up in the streets or alleys of a city or town. It is not only not proper for public information, but it is grossly improper, and the learned judge below did well in this instance by marking his disapprobation of it by both fine and imprisonment.
The defendant, Place, refused to plead, and the court below directed a plea of not guilty to be entered for him. This was in accordance with the universal practice, and was free from error.
Objection was taken at the trial that the court refused the application of the defendants to sever, and grant separate trials. This was entirely in the discretion of the court, and is not reviewable here. If it were, we would have no hesitation in sustaining the action of the court below. The fact that one defendant was attempting to escape by throwing the blame on the other, was no reason why the court should grant them separate trials. On the contrary, this line of defence tended to lighten the burden of the commonwealth.
The appellants further allege that the court erred in admitting in evidence publications not charged in the indictment, and not connected with the alleged libelous article.
Upon an indictment for the publication of a libel it has always *319been the law that the commonwealth may give in evidence other libelous articles regarding the same defendants or the same subject-matter for the purpose of showing malice. As before observed, this libel was of a sensational character. Not only was it sensational in the highest degree, but the manner of its publication was so. The attention of the public was called to the publication in advance by squibs, or “ dodgers,” as they were called upon the trial, of which the following is a specimen:
“ A regular roarer. The Pottsville letter in the Pennsylvania Telegram, Sunday, January 25th. Gone in the gloaming. A leading business man missing from his familiar haunts. He loved another man’s wife too well. The vail lifted from a most remarkable condition of affairs. ‘ Tis the talk of the town. The people wonder how such naughtiness can exist. Over fond of wedding. A dapper dude with one wife in Pottsville and another in Philadelphia. Ho has fallen into the consommé. In consequence a term in prison stared him in the face. Holding the mirror up to nature. For sale by newsboys on the street. Only a nickel a copy. Don’t miss it.”
We find no error in the admission in evidence of the publications referred to, and of which the foregoing is a specimen.
We find nothing else in the case that needs comment. It was submitted to the jury under proper instructions, and the verdict was not only justified, but required by the evidence.
The judgment is affirmed, and it is now ordered that the appellants, defendants below, do forthwith surrender themselves to the custody of the high sheriff of the county of Schuylkill in obedience to the sentence of the court below.